DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6 and 13 contain reference characters corresponding to elements recited in the detailed description of the drawings, it is unclear if these reference characters are intended to limit the structure of the recited feature to only the feature recited in the description or is open to all possible configurations of the feature. Further claims which depends from claims 1, 6 and 13 do not contain reference characters. Therefore, the specific configuration of the feature and how the reference characters are intended to limit the claims is unclear. 

Claim 13 recite “a front side (206) of TCP”, however claim 13 previously recites “A transition chill plate (TCP)” earlier in the claim. It is unclear of the TCP defined in line 5 of claim 13 is the same TCP defined in line 1 of claim 13.

	Claim 4 recites “the scraping device is to remove the debris from the underside of the robotic wafer handler”. The recitation read as a process of using the scraping device and not as modifying the structure of the scraping device. Further it is unclear if the recitation is intended to modify the structure of the filter and what structure is encompassed by the process step. For the purposes of examination, the examiner will interpret the meaning of the limitation to be the configuration required by the specification for performing this process step. Additionally the phrase “the scraping device is to remove the debris from the underside of the robotic wafer handler” in claim 5, “wherein the robotic wafer handler is to travel through an opening, formed by the scraping edge” in claim 7, “another TCP that is to hold the wafer prior” in claim 14 and “the scraping device is to remove the matter from the underside of the robotic wafer handler” in claim 17 similarly read as a process of using the device and not as modifying the structure of the device. Therefore, for the purposes of examination, the examiner will interpret the meaning of the limitations of claims 5, 7, 14 and 17 to be the configuration required by the specification for performing the process steps recited.

The remaining claims are rejected as being dependent on a rejected claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto US2012/0234364 (US’364) in view of KIM YOUNG JOON et al. KR20110005969 (KR’969) (machine translation provided used for citation) and Hiroki et al. US 9,165,810 (US’810).

Regarding claim 1, US’364 teaches a hand cleaning unit which cleans the hand of the first substrate transport robot and the hand of the second substrate transport robot (abstract) (a wafer handler cleaning tool). US’364 further teaches the hand cleaning unit 15 includes the housing 40 defining the hand treatment space 43 in which the indexer hand 20 and the main transport hand 30 are accommodated and treated. The first and second hand receiving ports 45, 46 can be opened and closed by the first and second shutter mechanisms 47, 48. Therefore, the hand treatment space 43 is substantially a closed space, in which the hands 20, 30 can be cleaned. This prevents the substrate from being affected by the hand cleaning process. When the hand cleaning process is not performed, the hand receiving ports 45, 46 can be closed, thereby substantially preventing leakage of the atmosphere of the hand treatment space 43 (para. 77). Therefore, US’364 teaches a device which surrounds a wafer transport hand with a cleaning atmosphere to clean the hand, which would include cleaning all surfaces of the had include the back surface the back surface device to remove debris from an underside of a robotic wafer handler. US’364 further teacher liquid drain pipe 83 and an evacuation pipe 84 are connected to a bottom surface of the housing 40. The liquid drain pipe 83 is connected, for example, to a plant drain system. The evacuation pipe 84 is connected, for example, to a plant evacuation system. Therefore, the cleaning liquid or the like spouted in the hand treatment space 43 is drained through the liquid drain pipe 83. Further, the hand treatment space 43 is evacuated through the evacuation pipe 84 (drain line). This substantially prevents the atmosphere in the hand treatment space 43 from flowing out of the housing 40, thereby substantially preventing the substrate from being affected by the cleaning of the hands 20, 30 (para. 66). The evacuation passage removes the atmosphere in the cleaning unit which reads on a negative pressure device. Therefore, US’364 further teaches a negative pressure device to cause the debris, removed from the underside of the robotic wafer handler by the device, to travel through a drain line. Therefore, US’364 teaches a wafer handler cleaning tool (100), comprising: a scraping device (102) to remove debris from an underside of a robotic wafer handler (302); a negative pressure device (108) to cause the debris, removed from the underside of the robotic wafer handler by the scraping device, to travel through a drain line (106); and a filtration device (112) to filter the debris from the drain line.

US’364 does not teach the device is a scrapping device and a filtration device (112) to filter the debris from the drain line.

KR’969 teaches a wafer transferring robot finger cleaning method and a cleaner module thereof (abstract). KR’969 further teaches Each cleaner module 101 includes a housing and a cleaning portion (not shown) inserted into the housing. The housing has a shape that can be inserted into the pull 102 into which the wafer is inserted, and the housing protects the cleaning portion. The cleaning unit may clean the fingers in various ways. For example, it may be formed of a brush type, a wiper type, an ultra-sonic type, or the like. In the case of the brush type, the inserted finger can be cleaned by connecting a circular brush to the motor and rotating it horizontally. Alternatively, it may be formed to clean the fingers by forming and rolling a brush in the form of a roller of the automatic car wash. The brush is made of soft material to prevent damage to the fingers. In the case of the wiper type, foreign substances on the surface of the finger may be removed by scribing a finger using a rubber wiper, for example, a vehicle wiper (page. 4). Therefore, KR’969 teaches that wipers can be used to remove contamination from wafer handling robots by scribing a finger using a rubber wiper, which reads on is a scrapping device.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of US’364 to include a scrapping device because KR’969 teaches a wipers can be used to remove contamination from wafer handling robots by scribing a finger using a rubber wiper and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’364 does not teach a filtration device (112) to filter the debris from the drain line.
US’810 teaches a conveyance device, which conveys wafers in a casing 30 (abstract). US’810 further teaches that the exhaust of the a filter 25 that adsorbs gas is provided inside the accommodating duct 24 and at the upstream side of the discharge opening 26. An auxiliary fan 27 for discharging gas outside of the system is arranged in the discharge opening 26. This makes it possible to efficiently dispose a gas so that the gas should not be diffused within the casing 30. Inasmuch as the filter 25 that adsorbs the gas R1 is arranged at the upstream side of the discharge opening 26, it is possible to discharge clean gas outside of the system. (col. 7-8). Therefore, US’810 teaches that a filter can be used in an exhaust line to filter the contamination out of the gases exhausted from a cleaning system to prevent contaminants from being discharged outside of the system.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of US’364 to include a filtration device (112) to filter the debris from the drain line because US’810 teaches a filter can be used in an exhaust line to filter the contamination out of the gases exhausted from a cleaning system to prevent contaminants from being discharged outside of the system  and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 5, the modified tool of US’364 teaches the wafer handling of claim 1. US’364 further teaches that the cleaning device is positioned to clean wafer handlers 20 and 30 and is part of the wafer transfer area 8, which transfers wafer from the substrate container retaining portions 4 (a cassette block) to the substrate treatment units. The cleaning device is accessible from two opposite ends 47 and 48 and is used to treat the wafer handling robot while wafer as being loaded and unloaded from the treatment units (para. 42-53, see fig. 1-2). The examiner notes that the language of claim 5 does not necessary require that the wafer is present on the wafer hander during the cleaning process. Therefore, the modified device of US’364 further teaches wherein the wafer handler cleaning tool is positioned between a semiconductor processing chamber and a processing chamber loading arm in which the robotic wafer handler is included; and wherein the scraping device is to remove the debris from the underside of the robotic wafer handler as the processing chamber loading arm loads a wafer into the semiconductor processing chamber or unloads the wafer from the semiconductor processing chamber.


Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US’364 in view of KR’969 and US’810 as applied to claim 1 above, and further in view of Wang et al. US2019/0131119 (US’119).

Regarding claims 2-3, the modified tool of US’364 teaches the wafer handling of claim 1. 

The modified tool of US’364 does not teach a flow meter to provide an indication of a flow rate through the drain line, with regard to claim 2 and wherein the filtration device is to filter the debris to prevent the debris from causing a blockage at the flow meter, with regard to claim 3.

US’119 teaches extracting an exhaust gas from an outlet of the carrier; and generating a health indicator of the carrier while performing the supplying of the purge gas and the extracting of the exhaust gas (abstract). US’119 further teaches in another embodiment, the carrier purge station 14 generates the health indicator based on a measurement of flow rate in the exhaust gas 52. For example, the detection controller 68 may read a flow rate value of the exhaust gas 52 measured by the gas flow rate sensor 64, and compare the measured flow rate value with a predefined flow rate range (i.e., having an upper limit and a lower limit). If the measured flow rate value is outside the predefined flow rate range, then the health indicator is triggered to indicate that the substrate carrier 22 needs repair. For example, a very low flow rate indicates that the air filter 32 and/or air filter 36 may have been clogged, and a very high flow rate indicates that the air filter 32 and/or air filter 36 may have been torn (para. 29).  Therefore, US’119 teaches to place a flow rate meter downstream of a filter in an exhaust line to monitor the condition of the filter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’364 to include a flow meter to provide an indication of a flow rate through the drain line, with regard to claim 2 and wherein the filtration device is to filter the debris to prevent the debris from causing a blockage at the flow meter, with regard to claim 3 because US’119 teaches to place a flow rate meter downstream of a filter in an exhaust line to monitor the condition of the filter and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US’364 in view of KR’969 and US’810 as applied to claim 1 above, and further in view of Pandit et al. US 2012/0211029 (US’029).

Regarding claim 4, the modified tool of US’364 teaches the wafer handling of claim 1. 

The modified tool of US’364 does not teach wherein the wafer handler cleaning tool is positioned between a transition chill plate and a cassette block robotics arm (CRA) in which the robotic wafer handler is included; and wherein the scraping device is to remove the debris from the underside of the robotic wafer handler as the CRA loads a wafer onto a chill plate or unloads the wafer from the chill plate.

However, US’364 further teaches that the cleaning device is positioned to clean wafer handlers 20 and 30 and is part of the wafer transfer area 8, which transfers wafer from the substrate container retaining portions 4 (a cassette block) to the substrate processing areas. The cleaning device is accessible from two opposite ends 47 and 48 (para. 42-53, see fig. 1-2). US’029 teaches methods and apparatuses for transferring wafers using a load lock and, more particularly, to methods and apparatuses for cleaning substrate wafers while transferring the substrate wafers from a lower pressure environment to a higher pressure environment (para. 2). US’029 further teaches load lock areas or wafer transfer areas, such as area 61 of US’364, can include cooling plates (chill plate/process chamber). Therefore, combining the apparatus of US’364 with the apparatus of US’029 can include cleaning the handling tool as part of a process of loading or unloading a wafer from a chill plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’364 to include wherein the wafer handler cleaning tool is positioned between a transition chill plate and a cassette block robotics arm (CRA) in which the robotic wafer handler is included; and wherein the scraping device is to remove the debris from the underside of the robotic wafer handler as the CRA loads a wafer onto a chill plate or unloads the wafer from the chill plate because US’029 teaches chill plates are commonly known to be used in substrate transfer areas of substrate processing apparatus and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto US2012/0234364 (US’364) in view of KIM YOUNG JOON et al. KR20110005969 (KR’969) (machine translation provided used for citation), Hiroki et al. US 9,165,810 (US’810) and Pandit et al. US 2012/0211029 (US’029)..

Regarding claims 6 and 12, US’364 teaches a hand cleaning unit which cleans the hand of the first substrate transport robot and the hand of the second substrate transport robot (abstract) (a wafer handler cleaning tool). US’364 further teaches the hand cleaning unit 15 includes the housing 40 defining the hand treatment space 43 in which the indexer hand 20 and the main transport hand 30 are accommodated and treated. The first and second hand receiving ports 45, 46 can be opened and closed by the first and second shutter mechanisms 47, 48. Therefore, the hand treatment space 43 is substantially a closed space, in which the hands 20, 30 can be cleaned. This prevents the substrate from being affected by the hand cleaning process. When the hand cleaning process is not performed, the hand receiving ports 45, 46 can be closed, thereby substantially preventing leakage of the atmosphere of the hand treatment space 43 (a trough to collect the foreign objects) (para. 77). Therefore, US’364 teaches a device which surrounds a wafer transport hand with a cleaning atmosphere to clean the hand, which would include cleaning all surfaces of the had include the back surface the back surface device to remove debris from an underside of a robotic wafer handler. US’364 further teacher liquid drain pipe 83 and an evacuation pipe 84 are connected to a bottom surface of the housing 40. The liquid drain pipe 83 is connected, for example, to a plant drain system. The evacuation pipe 84 is connected, for example, to a plant evacuation system. Therefore, the cleaning liquid or the like spouted in the hand treatment space 43 is drained through the liquid drain pipe 83. Further, the hand treatment space 43 is evacuated through the evacuation pipe 84 (drain line). This substantially prevents the atmosphere in the hand treatment space 43 from flowing out of the housing 40, thereby substantially preventing the substrate from being affected by the cleaning of the hands 20, 30 (para. 66). The evacuation passage removes the atmosphere in the cleaning unit which reads on a negative pressure device. the cleaning device is positioned to clean wafer handlers 20 and 30 and is part of the wafer transfer area 8, which transfers wafer from the substrate container retaining portions 4 (a cassette block) to the substrate treatment units. The cleaning device is accessible from two opposite ends 47 and 48 and is used to treat the wafer handling robot while wafer as being loaded and unloaded from the treatment units (para. 42-53, see fig. 1-2). Therefore, US’364 further teaches a negative pressure device to cause the debris, removed from the underside of the robotic wafer handler by the device, to travel through a drain line. Therefore, US’364 teaches a wafer handler cleaning tool (100), comprising: a device (102), comprising: a device to remove foreign objects from of an underside of a robotic wafer handler (302) as the robotic wafer handler loads a wafer (406) to a process station or unloads the wafer from the process station, a trough (126) to collect the foreign objects removed from the underside of the robotic wafer handler, and a drain port (128) to provide the foreign objects from the trough to a drain line (106), with regard to claim 6 and a negative pressure device to cause the foreign objects, removed from the underside of the robotic wafer by the scraping device, to travel from the trough and through the drain line, with regard to claim 12.

US’364 does not teach the device is a scrapping device comprising a scraping edge, the process station is a chill plate and a filtration device (112) to filter the debris from the drain line.

KR’969 teaches a wafer transferring robot finger cleaning method and a cleaner module thereof (abstract). KR’969 further teaches Each cleaner module 101 includes a housing and a cleaning portion (not shown) inserted into the housing. The housing has a shape that can be inserted into the pull 102 into which the wafer is inserted, and the housing protects the cleaning portion. The cleaning unit may clean the fingers in various ways. For example, it may be formed of a brush type, a wiper type, an ultra-sonic type, or the like. In the case of the brush type, the inserted finger can be cleaned by connecting a circular brush to the motor and rotating it horizontally. Alternatively, it may be formed to clean the fingers by forming and rolling a brush in the form of a roller of the automatic car wash. The brush is made of soft material to prevent damage to the fingers. In the case of the wiper type, foreign substances on the surface of the finger may be removed by scribing a finger using a rubber wiper, for example, a vehicle wiper (page. 4). Therefore, KR’969 teaches that wipers can be used to remove contamination from wafer handling robots by scribing a finger using a rubber wiper, which reads on is a scrapping device.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of US’364 to include the device is a scrapping device comprising a scraping edge because KR’969 teaches a wipers can be used to remove contamination from wafer handling robots by scribing a finger using a rubber wiper and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’364 does not teach the process station is a chill plate and a filtration device (112) to filter the debris from the drain line.

US’810 teaches a conveyance device, which conveys wafers in a casing 30 (abstract). US’810 further teaches that the exhaust of the a filter 25 that adsorbs gas is provided inside the accommodating duct 24 and at the upstream side of the discharge opening 26. An auxiliary fan 27 for discharging gas outside of the system is arranged in the discharge opening 26. This makes it possible to efficiently dispose a gas so that the gas should not be diffused within the casing 30. Inasmuch as the filter 25 that adsorbs the gas R1 is arranged at the upstream side of the discharge opening 26, it is possible to discharge clean gas outside of the system. (col. 7-8). Therefore, US’810 teaches that a filter can be used in an exhaust line to filter the contamination out of the gases exhausted from a cleaning system to prevent contaminants from being discharged outside of the system.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of US’364 to include a filtration device (112) to filter the debris from the drain line because US’810 teaches a filter can be used in an exhaust line to filter the contamination out of the gases exhausted from a cleaning system to prevent contaminants from being discharged outside of the system  and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’364 does not teach the process station is a chill plate.

However, US’364 further teaches that the cleaning device is positioned to clean wafer handlers 20 and 30 and is part of the wafer transfer area 8, which transfers wafer from the substrate container retaining portions 4 (a cassette block) to the substrate processing areas. The cleaning device is accessible from two opposite ends 47 and 48 (para. 42-53, see fig. 1-2). US’029 teaches methods and apparatuses for transferring wafers using a load lock and, more particularly, to methods and apparatuses for cleaning substrate wafers while transferring the substrate wafers from a lower pressure environment to a higher pressure environment (para. 2). US’029 further teaches load lock areas or wafer transfer areas, such as area 61 of US’364, can include cooling plates (chill plate/process chamber). Therefore, combining the apparatus of US’364 with the apparatus of US’029 can include cleaning the handling tool as part of a process of loading or unloading a wafer from a chill plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’364 to include the process station is a chill plate because US’029 teaches chill plates are commonly known to be used in substrate transfer areas of substrate processing apparatus and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).


Allowable Subject Matter


Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The limitations of claims 7 and 13 which include a chill plate and scrapping device as required by claims 7 and 13 are not taught or rendered obvious by the prior art. The prior art teaches cleaning a wafer handling tool with a scrapping device and cleaning a wafer hander during a transfer process, but does not teach or render obvious the unique configuration required by claims 7 and 13.
	

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713